Citation Nr: 0209979	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 

(The issue of entitlement to service connection for a 
psychiatric disability, to include adjustment disorder with 
depressed mood, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to November 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for 
chondrocalcinosis of the bilateral knees and adjustment 
disorder with depressed mood.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disability, to include adjustment disorder with depressed 
mood, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.  


FINDING OF FACT

The medical evidence does not show diagnosis or treatment of 
a bilateral knee disability in service or within a year after 
service or include a nexus opinion relating a current 
bilateral knee disability to active service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and extensive 
medical records from the veteran's treating health care 
providers, and the veteran filed lay statements with the RO 
and declined the opportunity for a hearing.  The May 1997 
rating decision and the September 1997 and February 2002 
statements of the case informed the veteran of the applicable 
laws and regulations and of the evidence needed to 
substantiate the claim.  Since the veteran was informed of 
the applicable laws and regulations and of the evidence 
needed to substantiate the claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The veteran contends that physical training in service caused 
a bilateral knee disability or aggravated residuals of a 
bilateral knee disability following surgery on his right knee 
at age 14.  

For the veteran to establish service connection for a 
bilateral knee disability, the evidence must demonstrate that 
a bilateral knee disability was incurred in the line of duty 
coincident with military service, or if pre-existing service, 
that it was aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.306.  If the veteran has 
arthritis, it is a chronic disability that shall be granted 
presumptive service connection, although not otherwise 
established as incurred in service if it was manifested to a 
compensable degree within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has a current bilateral knee 
disability.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Private diagnoses from May 1986 to October 2001 
include chondrocalcinosis and degenerative joint disease of 
both knees.  

Even with a current disability, service connection cannot be 
granted because the claims folder includes no diagnosis or 
treatment of a bilateral knee disability in service or within 
a year after service and no nexus opinion relating current 
chondrocalcinosis or degenerative joint disease of the knees 
to active service.  

Service medical records show no diagnosis or treatment of a 
bilateral knee disability.  At the September 1967 enlistment 
examination, the veteran reported having the surgery at age 
14 to remove a chip from his right knee, which had healed 
well following treatment by a civilian physician.  The 
enlistment examiner found that the veteran's lower 
extremities were normal, with no sequelae from the earlier 
right knee surgery, and the veteran denied a history of 
arthritis.  At the October 1975 separation examination, the 
veteran was unsure whether he had arthritis, but the examiner 
objectively found that his lower extremities were still 
normal.  The veteran's October 1997 allegation that he sought 
but was denied treatment for chondrocalcinosis of the knees 
during basic training is inconsistent with his service 
medical records, which show no difficulty in obtaining 
treatment for lesser ailments of a sick stomach in September 
1974 and a sore throat in July 1975.  Even if the veteran 
believes that he might have had chondrocalcinosis in service 
caused by physical exertion, he is a lay person who is not 
competent to make a medical diagnosis or to render a medical 
opinion that relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence also shows no diagnosis or treatment of 
arthritis, or degenerative joint disease, of the bilateral 
knees in the first year after service.  While the veteran's 
September 1996 application for service connection asserts 
that arthritis had onset five years after service, post-
service medical records make no mention of the veteran's 
knees until a May 1986 private examination, over ten years 
after service.  

The medical evidence also includes no nexus opinion relating 
current chondrocalcinosis or degenerative joint disease of 
the bilateral knees to active service.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a nexus between the claimed in-service disability 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  It is significant that the veteran waited 
over ten years after service before seeking treatment of his 
knees because continuity of symptomatology is required where 
the condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
The first diagnosis of chondrocalcinosis of the left knee 
appeared in a May 1986 private x-ray and the first diagnosis 
of inflammatory arthritis of the left knee appeared in 
September 1991.  The first diagnosis of chondrocalcinosis and 
degenerative joint disease of the right knee appeared in a 
July 1991 private x-ray.  For all these reasons, service 
connection is not warranted.  

Because a preponderance of the evidence is against the claim, 
service connection for a bilateral knee disability must be 
denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

